                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

UNITED STATES OF AMERICA             )
                                     )
                                     )
v.                                   )
                                     )        CASE NO. 1:19-CR-184-MHC-JSA
                                     )
JIM C. BECK                          )
                                     )
                  Defendant.         )

     DEFENDANT’S MOTION AND MEMORANDUM TO DISQUALIFY
            COUNSEL AND TO SUPPRESS STATEMENTS

      COMES NOW Defendant, Jim C. Beck, by and through his counsel of

record, and moves the Court for an order disqualifying the prosecutors and agents

in this action, and suppressing statements made by Jim Beck, as a sanction for the

government’s violations of the Georgia Rules of Professional Conduct, this Court’s

Local Rules, the Citizens Protection Act of 1999 codified at 28 U.S.C. § 530B (the

“McDade Amendment”), the policies of the United States Department of Justice

(“DOJ”), and Jim Beck’s constitutional right to due process by contacting him

through an agent and secretly recording him notwithstanding the government’s

knowledge at the time that he was represented by counsel.




                                         !1
                                        I.

                                Statement of Facts

      In late June 2018, Defendant became aware that a grand jury sitting in the

Northern District of Georgia had issued a grand jury subpoena to the Georgia

Underwriting Association (“GUA”), an organization for which Jim Beck had long

served as General Manager. The grand jury subpoena sought documents related to

his tenure at GUA, including “his personnel, employment, time sheet,

compensation, disciplinary history, and ethics records.” In a request that was tied

closely together with allegations made in the later indictment, the grand jury

subpoena sought copies of “Financial Disclosure Statements, Requests for

Permission to Perform Outside Employment Forms, Employee Ethics Pledges, and

any related records completed by or associated with” Mr. Beck. The grand jury

subpoena indicated that responsive documents should be sent to then-Assistant

United States Attorney (“AUSA”) Lynsey Barron.

      Immediately after becoming aware of the criminal investigation and the

issuance of the grand jury subpoena, Mr. Beck retained the undersigned counsel

William H. Thomas, Jr., to represent him in connection with the criminal

investigation. Mr. Thomas is a former federal prosecutor who spent 12 years in the

U.S. Attorney’s Office for the Northern District of Georgia, including six years as

the Chief of the Organized Crime and Drug Enforcement Task Force and Narcotics

Section. He is now in private practice, and defends individuals in connection with
                                        !2
federal grand jury investigations and criminal proceedings. Mr. Thomas and his

area of practice are well known to the prosecutors in this action.

      On June 28, 2018, Mr. Thomas contacted then-AUSA Barron and advised

her of his representation of Mr. Beck. On July 16, 2018, Mr. Thomas documented

that conversation and his representation of Mr. Beck in a letter to then-AUSA

Barron that is attached hereto as Exhibit A. In relevant part, that letter stated as

follows:

      In our conversation . . . [y]ou advised that [Mr. Beck] is the subject of
      an investigation as that term is defined by the United States Attorney's
      Manual.

      On a related note, and as we discussed in our conversation, I am not
      aware of any facts about Mr. Beck that would give rise to any criminal
      liability. . . . If the Government is willing to disclose the facts and
      circumstances which have apparently given rise to this matter, Mr.
      Beck is willing to address that through counsel.

Thomas letter to AUSA Barron (July 16, 2018) (emphasis added).

      The telephone conversation and written correspondence between Mr.

Thomas and then-AUSA Barron gave the U.S. Attorney’s Office actual knowledge

of the fact that Jim Beck was represented by counsel in connection with its federal

criminal investigation. Notwithstanding this knowledge, on December 19, 2018,

agents of the Federal Bureau of Investigation (“FBI”), acting at the behest of and

on the instructions of the federal prosecutors, surreptitiously recorded

conversations between Jim Beck and a witness in the case (“M.B.”).

      As alleged in the indictment, “Company A was business entity formed . . . by
                                          !3
M.B., a friend and associated of Beck.” Indictment ¶ 9. It appears that the FBI,

“persuaded” M.B. to call Mr. Beck under the ruse that he had just been contacted

by the FBI related to the ongoing criminal investigation. This was an obvious effort

by the FBI to get Mr. Beck to make admissions or to obstruct justice. Mr. Beck did

neither and instructed M.B. to tell the truth. Undeterred by the lack of any

admissions in the phone call, the government “persuaded” M.B. to make two more

recorded conversation of Mr. Beck. This was done at a time that the government

knew that Mr. Beck had retained counsel and was a represented person.

      On May 14, 2019, the grand jury returned an indictment against Mr. Beck

which charged him with multiple counts of wire fraud, mail fraud and money

laundering (the “Indictment”). The charges all related to Mr. Beck’s work at GUA.

In particular, the Indictment alleged that Mr. Beck had profited improperly through

financial interests in business entities which had done business with GUA. Not

surprisingly, the Indictment directly related to the subject matters set out in the

grand jury subpoena that had been served on GUA in June 2018, which had led Mr.

Beck to retain counsel in this matter and to notify DOJ of that representation.

      The government obviously views the secretly-recorded conversations with

Mr. Beck as important to its case. The Indictment specifically references one of

those recorded conversations, noting that “Beck assured M.B. that his proposal was

‘on the up and up.’” Indictment ¶ 12. This same quote appears in the Superseding

Criminal Indictment (the “Superseding Indictment”) filed on August 14, 2019. See
                                          !4
id. at ¶ 13. In short, the prosecutors are relying on a statement from Jim Beck that

was obtained in violation of the prosecutors’ legal obligations and in violation of

Mr. Beck’s constitutional and other rights.

                                         II.

          1.     The Prosecutors Violated the Georgia Rules of Professional

                                     Conduct.

      The Georgia Rules of Professional Conduct (the “Bar Rules”) apply to

prosecutors when handling investigations and prosecutions in this Court. See 28

U.S.C. § 530B(a) (“An attorney for the Government shall be subject to State laws

and rules, and local Federal court rules, governing attorneys in each State where

such attorney engages in that attorney’s duties, to the same extent and in the same

manner as other attorneys in that State.”).1 The Local Rules of this Court also
                                               ‑




provide that “[a]ll lawyers practicing before this Court shall be governed by and

shall comply with the specific rules of practice adopted by this Court and, unless

otherwise provided, with the Georgia Rules of Professional Conduct contained in

the Rules and Regulations of the State Bar of Georgia and with the decisions of




!1      The law also provides that “[t]he Attorney General shall make and amend
 rules of the Department of Justice to assure compliance with this section.” Id.at §
 530B(b).
                                          !5
this court interpreting these rules and standards.” LR 83.1C, NDGa.2‑




      The prosecutors’ conduct here violated two of Georgia’s Bar Rules: Rule 4.2

and Rule 3.4. They will be discussed in turn.

      (A)    The Prosecutors Violated Rule 4.2, the “No Contact Rule.”

      Rule 4.2, commonly referred to as the “no-contact rule,” is formally entitled

“Communication with Person Represented by Counsel.” It states as follows:

      (a) A lawyer who is representing a client in a matter shall not
      communicate about the subject of the representation with a person the
      lawyer knows to be represented by another lawyer in the matter, unless
      the lawyer has the consent of the other lawyer or is authorized to do so
      by law or court order.

      (b) Attorneys for the State and Federal Government shall be subject to
      this Rule in the same manner as other attorneys in this State.

Ga. Rules of Prof. Conduct R. 4.2 (emphasis added).

      Rule 4.2 is “designed to protect a represented party’s right to effective

representation of counsel by preventing adverse counsel from taking advantage of

such party through undisclosed contact.”Askins v. Colon, 270 Ga. App. 737, 740,

608 S.E.2d 6, 9 (2004) (quoted by Peery v. Serenity Behavioral Health Sys., No.

CV 106-172, 2009 WL 10678746, at *3 (S.D. Ga. Apr. 14, 2009)). As the Georgia

!2      This Court has previously applied Rule 4.2 to attorneys practicing before it.
 See, e.g., United States ex rel Harris v. Lockwood Martin Corporation, No. 1:08-
 CV-3819-AT, 2013 WL 12328947, at *1– 4 (N.D. Ga.Feb. 5, 2013). The court has
 also indicated that, in interpreting and applying the Bar Rules, reliance may be
 placed on interpretations of those rules by the Georgia appellate courts. Id.; see
 also Jones v. City of Coll. Park, Georgia, No. 1:05-CV-1797-JTC, 2009 WL
 10666066, at *1–2 (N.D.Ga. Aug. 26, 2009).
                                           !6
Supreme Court has noted, “[l]awyers should not be able to contact and attempt to

manipulate the clients of fellow members of the bar, especially when the lawyer's

purpose in doing so is to serve his or her own self-interest in disregard of the

welfare of the other lawyer's client.” Formal Advisory Opinion No. 94-3.

      Rule 4.2, which uses the word “person” rather than “party,” applies to the

prosecutors’ pre-indictment contact with Mr. Beck. See United States v. Tapp, No.

CR107-108, 2008 WL 2371422 (S.D.Ga. June 4, 2008) (Georgia’s no-contact rule

applies pre-indictment). This conclusion is supported by Comment 2 to Rule 4.2,

which states as follows:

      Communications authorized by law also include constitutionally
      permissible investigative activities of lawyers representing
      governmental entities, directly or through investigative agents, prior to
      the commencement of criminal or civil enforcement proceedings,
      when there is applicable judicial precedent that either has found the
      activity permissible under this Rule or has found this Rule
      inapplicable. However, the Rule imposes ethical restrictions that go
      beyond those imposed by constitutional provisions.

Ga. Rules of Prof. Conduct R. 4.2, cmt. 2 (emphasis added).3 ‑




      The language of Rule 4.2(a) and Comment 2 make it clear that federal

prosecutors in Georgia may contact a represented person through investigative


!3     Comments to the rules are relevant authority. See, e.g., United States ex rel.
 Hockaday v. Athens Orthopedic Clinic, P.A., No. 3:15-CV-122 (CDL), 2019 WL
 1966116 (M.D.Ga. May 2, 2019) (“The Court acknowledges that the Comments to
 the Rules may not be binding on this Court; however, it would be judicial
 arrogance to ignore the commentary in favor of what the Court may believe would
 be the better rule. . . . Accordingly, the Court applies Rule 4.2 as its drafters
 intended . . . .”).
                                          !7
agents prior to indictment only if such activities are (a) authorized by a specific

statute, (b) authorized by a court order, or (c) constitutionally permissible and done

in accordance with judicial precedent that has found the activity permissible under

Georgia Rule 4.2.

      None of these conditions were met in this case. There is no statute

authorizing the contact. The prosecutors neither sought nor obtained a court order,

which was the route that should have been taken given the absence of controlling

judicial precedent. Finally, there is no judicial precedent interpreting the Georgia

rule to permit such investigative activities. To the contrary, the one federal court in

Georgia that has discussed this issue most extensively has concluded that “pre-

indictment contact with represented persons should not be the Government’s

standard practice,” and that “[f]or the Government to go behind a lawyer’s back is

a practice that leads to mischief.” Tapp, supra at *16.

      In short, the prosecutors in this action violated Georgia Rule 4.2 by

contacting Jim Beck through agents, knowing that he was represented by counsel,

and recording him making statements about the subject matter of the government’s

criminal investigation and this prosecution.

      (B)    The Prosecutors Violated Rule 3.4.

      In engaging in these activities, the prosecutors also violated Rule 3.4(g),

entitled “Fairness to Opposing Party and Counsel.” The rule provides in relevant

part that “[a] lawyer shall not . . . (g) use methods of obtaining evidence that
                                          !8
violate the legal rights of the opposing party or counsel . . . .” The undercover

taping of conversations with a represented person, which recordings were done at

the behest of prosecutors, violated Jim Beck’s rights, as well as his counsel’s right

to prevent unauthorized communications between his client and counsel

representing an adverse party.

      2.     The Prosecutors Violated the DOJ’s Policies and Procedures and
             Defendant’s Rights to Due Process.

      In engaging in this conduct, the prosecutors also violated the publicly known

policies and procedures of the Department of Justice, policies and procedures

which were adopted in part to protect the rights of criminal targets such as Mr.

Beck. In the process, the prosecutors also violated Mr. Beck’s rights to due process

under the Fifth Amendment to the Constitution.

      The DOJ’s policies on the no contact rule state in relevant part as follows:

      Rule 4.2 of the American Bar Association's Model Rules of
      Professional Conduct provides: "In representing a client, a lawyer
      shall not communicate about the subject of the representation with a
      person the lawyer knows to be represented by another lawyer in the
      matter, unless the lawyer has the consent of the other lawyer or is
      authorized by law to do so by law or a court order." (2002).
      Department attorneys should be guided by the relevant state's or
      federal district court's rule and interpretations of that rule. . . .

      Department attorneys should consider the following issues when they
      analyze the relevant rule of professional conduct regarding
      communications with represented persons. . . .




                                         !9
      G. What constitutes a contact that is "authorized by law." Generally,
      the case law recognizes covert contacts in non-custodial and pre-
      indictment situations as “authorized by law.”

Justice Manual § CRM 296 (2018) (emphasis added).             In support of the last

sentence in this section, the Justice Manual cites cases from other jurisdictions, but

none from the Eleventh Circuit or from federal district courts within it.

      It is particularly important that these policies instruct prosecutors, when

attempting to determine whether a given contact is “authorized by law,” to focus on

whether there is a specific statute, a court order, or relevant case law “in the

particular jurisdiction in which they propose a contact with a represented person.”

As noted above, there is no case law in the Eleventh Circuit or in the Georgia

appellate courts that interprets Georgia Rule 4.2 to permit the type of contact that

the prosecutors engaged in here. In moving forward with such contact without

seeking a court order, and without being able to point to any authorizing precedent

in the Eleventh Circuit or Georgia, the federal prosecutors violated not only Bar

Rules 4.2 and 3.4, but they also violated the Department of Justice’s own policies

and procedures on the no contact rule.

      The prosecutors’ violation of the DOJ Policy Manual resulted in a violation

of Mr. Beck’s rights to due process under the Fifth Amendment to the Constitution.

This result is supported by the reasoning in United States v. Koerber, 966 F. Supp.




                                         !10
2d 1207 (D. Utah 2013). 4 In that case, the court concluded that the government’s

Rule 4.2 violation, and its violation of federal agency policies designed to protect

citizens’ constitutional rights, resulted in a due process violation under the Fifth

Amendment. Id. at 1234..5 The court noted that these cases establish that due
                           ‑




process may be violated when an agency violates an internal regulations and the

breach affected the defendant’s conduct.

      In this case, the DOJ’s internal policies on the no contact rule were designed

to ensure that federal prosecutors only contact represented persons in

circumstances where they were authorized by law to do so. Such regulation is

necessarily designed not only to ensure that federal prosecutors comply with the



4     The case in which this opinion was issued (“Koerber I”) was subsequently
dismissed on other grounds, and a separate prosecution was initiated. The judge
handling that later case (“Koerber II”) disagreed with the analysis of the no contact
issues from the different judge in Koerber I. See United States v. Koerber, No.
2:17-CR-37-RJS-PMW, 2017 WL 3172809 (D. Utah July 25, 2017). Other courts
have, however, praised the decision. See United States v. Curious Goods, L.L.C.,
No. CRIM 12-00146-06, 2014 WL 345235, at *8 (W.D. La. Jan. 28, 2014) (“In a
well-reasoned analysis a Utah district court recently found that a violation of Rule
4.2 of Utah's Rules of Professional Conduct was a violation of federal law (28
U.S.C. § 530B) and denied the defendant due process under the Fifth
Amendment.”).
!5     This line of Supreme Court cases linking violations of agency rules with due
 process violations has been discussed or mentioned in Eleventh Circuit cases such
 as United States. v. Teers, 591 Fed. Appx. 824 (11th Cir. 2014) (alleged due
 process violation stemming from federal agents’ failure to follow IRS policy
 manual) and Rowe v. U.S. Attorney General, 545 Fed. Appx.888, 890(11th Cir.
 2013) (“To ensure due process, the BIA is required to follow its own regulations
 when exercising its discretion and issuing a decision.”) (citing Accardi).
                                          !11
law, but also that in carrying out criminal investigations they do not trample on the

constitutional and other rights of criminal targets and defendants.

      In this case, the DOJ’s manual specifically warns prosecutors to ensure that

there is governing law in the relevant jurisdiction that permits covert contact with a

represented person before initiating that contact. Mr. Beck was entitled to presume

that the prosecutors would comply with those rules. Those rules were breached,

and Mr. Beck’s conduct was altered as a result. Under the line of Supreme Court

cases discussed above, this violated his right to due process.

      3.     Defendant is Entitled to the Remedies Sought in this Motion.

      For the reasons set out below, Mr. Beck is also entitled to the remedies

sought herein.

      A.     Disqualification of the Prosecutors and Agents is Warranted.

      The Court has authority to disqualify the prosecutors and agents in this case

based upon the violations set out above. The Eleventh Circuit has noted that, in

deciding whether to grant a motion to disqualify, a district court must “identify a

specific rule of professional conduct applicable to that court and determine whether

the attorney violated that rule.” Herrmann v. Gutter Guard, Inc., 199 F. Appx. 745,

755 (11th Cir. 2006) (granting defendants’ motion to disqualify when the court

concluded that both elements of Rule 1.9 for conflict of interest were satisfied); see

also Schlumberger Techs., Inc. v. Wiley, 113 F.3d 1553, 1561–62 (11th Cir. 1997)

(court must clearly identify specific Rule of Professional Conduct which is
                                         !12
applicable to the relevant jurisdiction and must conclude that the attorney violated

that rule) (adding that court should not disqualify attorney on the basis of a

determination after the fact that conduct is unethical if responsible attorneys would

differ in appraising the propriety of that conduct); see also Price v. Gwinnett

Family Dental Care, LLC, No. CIV 1:06-CV-2659-BBM-GGB, 2007 WL

3477771, at *3–4 (N.D. Ga. Oct. 31, 2007); Armor Screen Corp. v. Storm Catcher,

Inc., 709 F. Supp. 2d 1309, 1320 (S.D. Fla. 2010).6

      In this case, for the reasons set out above, the prosecutors’ conduct violated

specific rules of professional conduct, specifically Bar Rules 4.2 and 3.4. This

violation warrants disqualification of both the prosecutors and agents currently

assigned to the case.

      This conclusion is supported by the reasoning from then-Chief Judge

William T. Moore of the United States District Court for the Southern District of

Georgia in Tapp, supra. Discussing the no contact rule in that case, Chief Judge

Moore noted that federal courts have the power to suspend a prosecutor from a

case based on a violation of Rule 4.2:

6      Georgia state courts have also ruled that they have authority to order
disqualification for violations of the Bar Rules, including Rule 4.2. See Ford Motor
Co. v. Young, 322 Ga. App. 348, 745 S.E.2d 299 (2013) (Georgia state courts have
inherent authority to disqualify attorneys for violations of the Georgia Rules of
Professional Conduct); Askins v. Colon, 270 Ga. App. 737, 608 S.E.2d 6 (2004) (in
the event of a violation of Rule 4.2, “a trial court has the discretion to order the less
serious sanction of disqualification”); Piedmont Hosp. v. Reddick, 267 Ga.App. 68,
599 S.E.2d 20 (2004) (finding that trial court had authority and discretion to
disqualify attorney based on violation of Rule 4.2).
                                           !13
      When judges are advised of a prosecutor's violation of the No-Contact
      Rule, they have the authority to act and should be willing to do so. The
      overwhelming majority of ethical and professional lawyers expect and
      want them to do so. Judges must not tolerate a prosecutor's violation of
      the No-Contact Rule. If the judge sees a violation and does nothing,
      then the judge sends the wrong message to the members of the bar.

      When the court endeavors to protect the integrity of the judicial
      system, then a sanction of the attorney is clearly an appropriate
      remedy. The court has several arrows in its quiver. Courts have the
      power to . . . suspend the prosecutor from the case . . . .

Tapp, 2008 WL 2371422 at *18; see also In re Maxwell, 280 Ga. 304, 304–05, 627

S.E.2d 16, 17 (2006) (suspending a lawyer for violating Rule 4.2 by talking to

represented parties).

      B.     Suppression of the Statements is Warranted as a Result of the
             Due Process Violation.

      In addition, suppression of the statements taken from Jim Beck is warranted

on the basis of the due process violation discussed above.      See Koerber, supra

(ordering suppression based on violation of due process arising from violation of

agency rules).

      This conclusion is not undermined by the Eleventh Circuit’s decision in

United States v. Lowery, 166 F.3d 1119 (11th Cir.1999). In that case, the Eleventh

Circuit concluded that neither a violation of a state bar rule, a local rule of court

that incorporates those state bar rules, or the McDade Amendment justifies

suppression of evidence under the Federal Rules of Evidence. Id. at 1125. In that

case, however, it appears that no assertion was made that the prosecutors’ conduct

                                         !14
violated the defendants’ rights to due process.

      As the Eleventh Circuit noted in Lowery, Federal Rule of Evidence 402

provides that “[a]ll relevant evidence is admissible, except as otherwise provided

by the Constitution of the United States, by Act of Congress, by these rules, or by

other rules prescribed by the Supreme Court pursuant to statutory authority.”

Lowery, 166 F. 3d at 1125 (emphasis added). Whereas Lowery correctly noted that

state bar rules and the local rules of courts do not appear in the list of items that

affect the admissibility of evidence, the Constitution does appear in that list. Id.

Hence neither Lowery nor F.R.E. 402 is a bar to suppression of the recorded

statements taken from Jim Beck in violation of his right to due process.

      If the Court concludes that suppression is unwarranted or unauthorized, then

in the alternative Mr. Beck requests a limiting instruction informing the jury that,

while the statements taken from him are admissible, they were obtained in

violation of the Georgia Rules of Professional Conduct.

      WHEREFORE, Mr. Beck respectfully requests this Court hold an

evidentiary hearing to address this matter and grant the relief requested herein.




                                         !15
Dated: September 4, 2019.



                            /s/ William H. Thomas Jr.
                            William H. Thomas, Jr.
                            The W.H. Thomas Firm, LLC
                            Georgia Bar No. # 706610
                            511 East Paces Ferry Road
                            Atlanta, GA 30305
                            bill@whthomasfirm.com
                            (404) 897-3523 (office)
                            (678) 965-1781 (fax)

                            /s/ Douglas Chalmers Jr.
                            Douglas Chalmers, Jr.
                            Chalmers & Adams, LLC
                            Georgia Bar No. 118742
                            5805 State Bridge Rd. #G77
                            Johns Creek, GA 30097
                            dchalmers@cpblawgroup.com
                            770-630-5927 (office)




                             !16
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

UNITED STATES OF AMERICA               )
                                       )
                                       )
v.                                     )
                                       )         CASE NO. 1:19-CR-184-MHC-JSA
                                       )
JIM C. BECK                            )
                                       )
                   Defendant.          )

                         CERTIFICATE OF SERVICE
      I hereby certify that on this day I served a copy of the foregoing Defendant’s

Motion to Disqualify Counsel and To Suppress Statements on all parties of record

via the electronic filing system (“ECF”).

      Dated: September 4, 2019.



                                       /s/ William H. Thomas Jr.
                                       William H. Thomas, Jr.
                                       The W.H. Thomas Firm, LLC
                                       Georgia Bar No. # 706610
                                       511 East Paces Ferry Road
                                       Atlanta, GA 30305
                                       bill@whthomasfirm.com
                                       (404) 897-3523 (office)
                                       (678) 965-1781 (fax)




                                           !17
